UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1369



WINFRED F. NICHOLSON,

                                                Plaintiff - Appellant,

          versus


THE COUNTY OF LOUDOUN, VIRGINIA,

                                                 Defendant - Appellee,

          and


CARLOS J. SOLORZANO; COUNTY OF LOUDOUN, OFFICE
OF THE TREASURER; JOHN DOE, A-Z; JANE DOE, A-
Z,

                                                            Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-1111-A)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Winfred F. Nicholson, Appellant Pro Se. Roderick Benedict Williams,
HOPKINS & SUTTER, Washington, D.C.; John Richard Roberts, Leesburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Winfred F. Nicholson appeals the district court’s order dis-

missing his action in which he complained that the County violated

his civil rights by seizing a 1993 Lexus and assessing nearly

$4,000 in personal property taxes. We have reviewed the record and

the district court’s opinion and find no reversible error.     Ac-

cordingly, we affirm on the reasoning of the district court.   See

Nicholson v. County of Loudoun, Virginia, No. CA-98-1111-A (E.D.

Va. Feb. 9, 1999).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2